Citation Nr: 0917833	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In September 2006, the Appeals Management 
Center (AMC) took jurisdiction of this matter and granted 
service-connection following a Board action in June 2006 
which remanded a claim for service connection for pes planus 
and disposed of other matters.  The Veteran appealed the 
initial rating assigned for the pes planus.  While the appeal 
was pending, the RO in North Little Rock, Arkansas in a March 
2007 rating decision granted a 10 percent rating for the pes 
planus.  However, as this is not the maximum benefit afforded 
under the applicable Diagnostic Code, the appeal has remained 
open.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the RO in March 
2008.  A transcript of the hearing is associated with the 
claims folder.  The Veteran submitted additional evidence in 
March 2008, accompanied by a written waiver of the agency of 
original jurisdiction (AOJ) review.  38 C.F.R. § 20.1304 
(2008).  

The Board remanded this matter for further development in 
July 2008.  Such has been completed and this matter is 
returned to the Board for further consideration.

The Veteran is noted to have submitted additional evidence on 
March 16, 2009 after the most recent supplemental statement 
of the case was issued on March 3, 2009.  This evidence was 
accompanied by a statement expressing his wish that the Board 
review his appeal as soon as possible, which the Board 
construes as a waiver of AOJ review.  Additional evidence 
submitted in April 2009 pertained to financial matters and is 
not pertinent to this appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected bilateral pes planus 
disability is manifested by complaints of occasionally 
swelling, weakness and objective evidence of bilateral 
planovalgus flat foot deformity, valgus heels, degenerative 
changes in the anterior portion of the ankle joint with some 
spurring, unstable gait and additional functional loss due to 
pain and instability affecting primarily the left foot, which 
causes the disability to more closely resemble a severe 
disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a disability rating of 30 percent, but no more, 
for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Veteran filed his claim for entitlement to service 
connection for his pes planus in September 2004.  Prior to 
adjudicating this claim in September 2006, the RO issued a 
duty to assist letter in September 2004 addressing service 
connection.  No additional duty to assist letters were sent.

This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The rating notice letter of September 
2006 which accompanied the September 2006 rating that granted 
service-connection is noted to have included the criteria for 
Dingess, supra.  The issue was readjudicated and a 
supplemental statement of the case was issued in March 2009.

Moreover, as regards this increased initial rating claim, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, 
supra, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  (Once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  VA and private medical records were 
obtained.  The VA's attempts to obtain Social Security 
records were met by a response from the Social Security 
Administration (SSA) stating that the Veteran was not 
receiving any benefits from SSA.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in March 2007 provided current assessments of the 
Veteran's service-connected bilateral pes planus based not 
only on examination of the Veteran, but also on review of the 
records.   

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issues 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In appeals 
of the initial rating assigned following a grant of service 
connection, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection. Fenderson 
v. West, 12 Vet. App. 119 (1999). 

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. § 
4.45.  It is the intention of the VA Schedule for Rating 
Disabilities Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3.

By way of history, service treatment records are noted to 
have shown treatment for pes planus in service, which was 
shown to have preexisted service and was aggravated by 
service.  Postservice, the Veteran is shown to have fractured 
his left ankle and had surgery on it in October 1987.  The 
fracture was of the posterior tip of the talus due to 
inversion injury of the left foot.  He was noted to have been 
on total disability from work from October 1987 to March 1988 
and on partial disability from March 1988 up to October 1988, 
when a doctor's letter stated that his left ankle symptoms 
precluded him from his regular job duties of being a mail 
carrier.  In a March 1994 VA record he is noted to complain 
of flat feet and wanted a podiatry consult.  The same month 
he was evaluated for arch supports. 

A September 1998 record is noted to have given a surgical 
history of bone spur of the left foot.

The Veteran submitted documents dated in November 2005 from 
the U.S. Army Human Resources Command stating that he was 
medically disqualified from Reserve Service.  

More current records submitted in conjunction with the 
September 2004 claim on appeal include VA records from 2006.  
These include an October 2006 record showing complaints of 
left foot pain on and off especially in the morning, and 
increasing in frequency during cold weather.  He treated this 
with over the counter medication, which provided relief.  
Physical examination of the left foot revealed no swelling or 
erythema but he had slight tenderness at the medial malleolar 
area and calcaneal area.  He was assessed with left foot pain 
and he was to get an X-ray and continue his medications.  
Also in October 2006 he admitted to left foot pain with 
history of surgery in 1987 for an unrelated condition in the 
heel region.  He reported pain along the lateral ligaments of 
the ankle.  The skin and neurovascular status were intact.  
He has weakness of  the left ankle.  There was no swelling 
and X-ray was negative for acute bony injury of the left 
foot.  The impression was left foot and ankle musculoskeletal 
strain.  Plans included bracing with an air cast brace and he 
was advised that physical therapy would be indicated in the 
future if his symptoms did not resolve.

The Veteran testified at a January 2007 RO hearing and said 
that he could barely walk and sometimes falls on his left 
foot.  When it was cold it ached and stayed weak all the 
time.  He worried about possibly having to quit his present 
job and reported having lost his previous job at the post 
office due to foot problems.  

A March 2007 X-ray of the feet showed pes planus mild 
bilaterally.  There was a question of 1 or 2 soft tissue 
foreign bodies in the left foot; however they may be 
artifact.

The report of a March 2007 VA foot examination noted the 
history of his feet hurting shortly after wearing boots in 
service.  He also had a sprain of the left ankle treated with 
casting and later elastic bracing but with continued 
discomfort until he had surgery in 1987 where bone spurs were 
apparently removed and the ankle was cleaned.  Since that 
time he has had continued problems with recurrent sprains and 
now wore an air cast type of brace which he reported was no 
real help, but "calms it down."  He did not sprain his 
ankle if he wore the brace.  

Physical examination revealed plano valgus flat foot 
deformity with 10 degrees off the weight bearing line and 
valgus heels.  He was able to heel toe walk but did so with 
some complaining.  His left foot and ankle revealed identical 
clinical findings to the right.  Appearance of the ankle 
revealed it was not swollen, not warm, but he did complain of 
tenderness around the mid portion of the ankle as well as on 
the lateral side.  He had healed arthroscopic portals 
anteriorly and a healed liner scar on the lateral side near 
the Achilles tendon just above the heel.  These were well 
healed and nontender.  He had an absolutely normal 
neurovascular examination.  Tests for instability revealed no 
instability clinically, but did reveal complaints of 
discomfort bilaterally with forced inversion.  His range of 
motion showed the following findings.  He had 15 degrees 
dorsiflexion on the right and 10 degrees dorsiflexion on the 
left.  The rest of the range of motion findings were 
identical bilaterally and were 40 degrees plantar flexion, 5 
degrees eversion and 10 degrees inversion.  X-ray findings 
were noted to show a plano valgus flat foot with otherwise 
normal findings for the right foot, and degenerative changes 
in the anterior portion of the ankle joint with some spurring 
and otherwise normal findings for the left foot.  The 
diagnosis was plano valgus, left foot and history of 
recurrent sprains left ankle with suspected inversion 
instability and early degenerative changes left ankle.  

The examiner commented that based on clinical examination and 
X-ray findings there were mild symptoms in his mainly left 
foot, which were relieved by wearing the brace for his 
instability.  His flat foot symptoms were at best mild since 
he had no unusual calluses and no tenderness underneath his 
feet and no other deformity.  He had the valgus heels and no 
pain on manipulation of his feet.  It did not have any 
swelling or calluses.  The examiner noted that his major 
complaints were of pain and of instability.  His treatment 
was the brace which he wore and did not correct the 
instability.  He used orthosis in the past which he said did 
not help although his complaints were now more centered on 
his instability rather than pain of the feet.  The 
occupational effects from his condition were that he worked 
as a mailman until 1996 and quit because of his feet.  He 
later worked as a food inspector and now was a part time bus 
driver from 2004 to present, with no time lost due to his 
feet.  He did not have painful motion, edema or weakness.  He 
did have tenderness and suspected instability of the left 
ankle.  The examiner would not place functional limits on 
standing or walking at all.  He did have abnormal 
weightbearing as described above and his Achilles tendon 
insertion was normal and in valgus as noted above.  There was 
no pain on manipulation of his flat feet position.  

VA records from June 2007 revealed complaints of left foot 
pain which has been going on since 1988-1989.  Years ago he 
had several bone spurs removed.  Over the past few years he 
has now been having some weakness and numbness with walking 
and requested a cane.  In July 2007 a kinseotherapy consult 
diagnosed foot pain with unstable gait.  He was fitted with a 
straight cane and instructed on its proper use while walking.  

VA podiatry records from December 2007 revealed complaints of 
left foot pain, specifically painful left arch and instep 
pain.  He gave a history of left foot symptoms years ago, 
when the medical providers tried to remove his spurs more 
than 5 years ago, and he had tried custom molded arch 
supports which have not helped his pain.  Physical 
examination revealed pain in the plantar area of the 
foot/heel with moderate palpation.  Inspection of the foot 
was normal.  He had mild pain on palpation of the plantar 
left foot sub talo/navicular joint.  He was neurovascularly 
intact.  X-rays showed no fracture.  He had a moderate low 
arch of the left foot.  The assessment was pes planus, left 
foot.  Treatment options were discussed including custom 
molded inner soles (CMI).  The Veteran said that he had 
already tried this in the past with no help.  The doctor told 
the Veteran that since he had already had CMI and foot 
surgery, there was nothing new for this doctor to offer him.  
An X-ray from the same month revealed for the left foot, mild 
pes planus seen on standing view, bone and joints are 
otherwise unremarkable.  There was no change from the March 
2007 examination.  

The Veteran testified in March 2008 that he has a permanent 
handicap tag on his car because he uses a cane, which was 
prescribed in June 2007.  He reported only being able to walk 
100 feet before needing to rest.  He stated that he was 
permanently retired from the Reserves in November 2005 due to 
medical disqualification, his feet.  He also had to resign 
from his post office job due to his feet.  He acknowleged 
telling the treating VA doctor in December 2007 that CMI that 
were discussed as a treatment option had not worked in the 
past.  He believed his feet more closely resembled a 30 
percent rating based on his problems, including having his 
left foot give out when getting out of bed or walking down 
the street.  He claimed that when he saw his VA medical 
provider he reported his pain was a level 8 but the doctor 
wrote it down as a level 5.  He acknowleged working as a bus 
driver part time.  Again he stressed that he does not wear 
special shoes because they do not help his feet but worsen 
the pain.  

In July 2008 the Social Security Administration sent a 
written response to VA's request for evidence, by stating 
that the Veteran did not receive any benefits from the Social 
Security Administration from either Social Security or 
Supplemental Security Income.

The report of a November 2008 VA examination revealed the 
examiner reviewed the claims file and the previous VA 
examination of March 2007.  The Veteran stated he has chronic 
foot pain because of flat feet that he rates as 8/10.  There 
was no surgery on his feet and he used Aleve for pain 
control.  He tried inserts in his shoes which did not help so 
he did not use them now.  He could walk approximately 100 
feet and has to sit down and rest because of foot pain.  The 
VA gave him a cane to stabilize because of his feet.  He said 
they do swell occasionally in addition to being painful.  He 
also complained of weakness in his feet.  He was not able to 
run or play sports.  He cannot stand more than 30 minutes at 
a time without having to get off his feet.  Symptoms were 
usually the same day to day without flare-ups.  

He reported working part time as a housing inspector and said 
he could get off his feet whenever they began to bother him.  
He had minimal stiffness, no redness or heat.  He did 
complain of fatigability and lack of endurance.  Symptoms 
were worse with standing and walking.  He used a cane but no 
other corrective devices such as crutches, inserts or 
corrective shoes.  

Physical examination revealed bilateral planovalgus flat foot 
deformity.  The Achilles tendon was off the weightbearing 
line, although the exact degrees were not recorded, and he 
did have valgus heels.  The feet were neither swollen nor 
red.  There was tenderness to palpation anterior to the 
calcaneus along the medial arch and over the ball of the foot 
bilaterally.  Range of motion of the toes was normal.  There 
was no pain on manipulation of the feet.  Neurovascular 
examination was intact.  There was no evidence of 
instability.  The examiner did not find any evidence of 
calluses of the feet on examination.  There was no painful 
motion, edema or instability but he did have tenderness as 
described above.  His gait was normal but he used a cane for 
walking, primarily for stability.  The examiner did not see 
any abnormal shoe wear pattern involving the feet and there 
was no evidence of abnormal weight bearing.  Pulses were 
intact and there was no abnormality of the skin.  He did have 
collapse of the medial arch bilaterally.  The diagnosis was 
planovalgus flat foot deformity bilaterally.  

The Veteran submitted photos of shoes in March 2009 along 
with a written statement stating that they were his dress 
shoes and showed evidence of abnormal wear.  He further 
argued that the examiner did not provide an accurate 
assessment of his condition.  

The Veteran's bilateral pes planus has been rated 10 percent 
disabling in accordance with 38 C.F.R. Part 4, Diagnostic 
Code 5276.  Under that diagnostic code, the provisions for 
bilateral pes planus are as follows.  The 10 percent rating 
presently in effect is for moderate pes planus, evidenced by 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendon achillis, pain on manipulation and use 
of the feet, either bilaterally or unilaterally.  A 30 
percent evaluation is warranted for severe pes planus and 
requires objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
an indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced pes planus and requires marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances. 
38 C.F.R. § 4.71a, Diagnostic Code 5276.

While generally not shown to have objective evidence that 
fully contemplates a severe pes planus deformity, the Veteran 
has been shown to have functional loss due to pain which is 
shown in the VA and private treatment records and examination 
reports to include tenderness and pain on manipulation, and 
described as being at a level 8/10.  Additionally his claims 
of instability are bolstered by the VA having prescribed a 
cane for him due to his foot problems.  The overall findings 
do suggest that pain and instability are limiting factors 
primarily affecting the left foot, with objective evidence 
shown in the treatment records and examination reports as 
described above to support such Deluca, supra, restrictions, 
to include fatigability and complaints of instability.  While 
there was some evidence that the Veteran's left foot 
complaints may be attributed to a postservice injury, under 
the circumstances, VA is required to resolve all doubt in his 
favor and consider his pain, limited motion and spasms as due 
to the service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998); 38 C.F.R. § 3.102.  

This objective evidence of pain, considered with the moderate 
pes planus deformity shown on examinations prior to that 
date, serves to more closely resemble a severe pes planus 
disability.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.  
Thus, with consideration of the Deluca factors, the Board 
finds that a 30 percent rating is warranted as the objective 
evidence, coupled with consideration of the functional loss 
more closely demonstrates severe bilateral pes planus.  

The evidence however does not reflect that a 50 percent 
rating is warranted as there is no evidence of pronounced pes 
planus and requires marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Although the 
Veteran did complain that orthopedic shoes or appliances did 
not help his condition, these were complaints based on the 
devices not helping his pain, with no evidence whatsoever of 
the above mentioned manifestations shown to require 
improvement but not helped by medical appliances.  Nowhere do 
the records describe his pes planus as "pronounced."

For all the foregoing reasons, and with consideration the 
benefit of the doubt the Board finds that an initial 30 
percent rating is warranted based on application of 38 C.F.R. 
§ 4.40, 4.45, 4.59, in conjunction with Diagnostic Code 5276.  
As this rating extends from the initial period, there is no 
need to consider staged ratings pursuant to Fenderson supra.  



ORDER

An initial disability rating of 30 percent is granted for 
bilateral pes planus for the entire appeal period, subject to 
the laws and regulations governing the payment of monetary 
benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


